 

 

Case 1:19-cr-00373-PGG Document 265 Filed 02/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

UNITED STATES OF AMERICA,
-against- VERDICT
MICHAEL AVENATTIL (S1) 19 Cr. 373 (PGG)

Defendant.

 

 

Please indicate your responses with a check mark (“).

COUNT ONE — TRANSMISSION OF INTERSTATE
COMMUNICATIONS WITH INTENT TO EXTORT

GUILTY J NOT GUILTY
COUNT TWO —- ATTEMPTED EXTORTION

GUILTY J NOT GUILTY
COUNT THREE — HONEST SERVICES WIRE FRAUD

GUILTY J NOT GUILTY

After completing this form, the Foreperson should sign and date it, place it in an envelope,
and inform the Marshal that the jury has reached a verdict.

patea: 2/14/2029 V tL Lung

Signature of Foreperson

 

 
